Citation Nr: 0205425	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  95-03 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to service connection for left hip disorder.

2. Entitlement to an evaluation in excess of 10 percent for 
post-operative right (minor) shoulder impingement syndrome 
with rotator cuff syndrome.

3. Entitlement to an evaluation in excess of 20 percent for 
post-operative residuals, medial meniscectomy, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from October 1966 to October 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1993 rating decision by the Department of 
Veterans Affairs (VA) Denver, Colorado Regional Office (RO).  
The case was before the Board in February 1997, at which time 
it was remanded to the RO for additional development.  This 
action has been completed and the case has been returned to 
the Board for appellate consideration.  

The Board notes that included in the 1997 Remand was the 
issue of entitlement to service connection for heart disease, 
also claimed as residuals of myocardial infarction and 
entitlement to an evaluation in excess of 10 percent for 
hypertension.  In the rating decision dated in July 1998, the 
RO granted service connection for left ventricular 
hypertrophy (also claimed as chest pain disorder and 
myocardial infarction) and combined the evaluation for the 
veteran's heart disease with the evaluation of essential 
hypertension, then rated at 10 percent.  The RO increased the 
evaluation for hypertension to 30 percent effective November 
1, 1992 and then based on VA rating criteria changes, granted 
an increase for the total disability to 60 percent effective 
from January 12, 1998.  That evaluation satisfies the claim 
on appeal and constitutes the full benefit available under 
the applicable rating criteria.  

With respect to post-operative residuals, medial 
meniscectomy, right knee, the RO increased the evaluation 
from 10 percent to 20 percent during the course of this 
appeal.  However, since the rating criteria provide for a 
higher evaluation for this disability, and there is no 
indication from the veteran otherwise, the appeal is 
continued.  Where there is no clearly expressed intent to 
limit an appeal, the RO is required to consider entitlement 
to all available ratings for that condition.  AB v. Brown, 
6 Vet. App. 35 (1993).

The Board also points out that the matter of entitlement to a 
compensable evaluation for residuals, low back strain with 
degenerative joint disease was also remanded in 1997.  In the 
July 1998 rating action, the RO increased the evaluation from 
zero percent to 20 percent effective from November 1, 1992, 
the original effective date of the grant of service 
connection.  The RO rated the veteran's lower back disorder 
under Diagnostic Codes 5295-5293 related to intervertebral 
disc syndrome and lumbosacral strain.  See 38 C.F.R. § 4.72, 
Diagnostic Codes 5293, 5295 (2001).  This appears to be a 
full grant on appeal.  During his hearing in March 1995, the 
veteran that his lower back disability was productive of 
impairment equal to at least a 20 percent evaluation.  While 
during a Travel Board Hearing in October 1996, the veteran 
complained of back pain, this was considered on evaluation by 
the VA.  The VA examiner in October 1997 concluded that an 
additional 10-degree range of motion loss due to flare-ups of 
pain and fatigability should be assigned.  The July 1998 
rating action advised that the increase to a 20 percent 
evaluation was considered to be a grant of the benefits 
sought on appeal.  The veteran has not voiced any opinion 
contrary to the 20 percent evaluation assigned in the July 
1998 rating decision.  Neither the veteran nor his 
representative has indicated that his back disability 
warrants more than the 20 percent assigned.  In the VA Form 
1-646, it was specifically noted "As a result of 
development, the additional issues were disposed of 
favorably."  Thus, this issue does not appear to be in 
appellate status.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. Medical evidence and x-ray studies show that the veteran's 
left hip is normal with only occasional flare-ups of pain 
improved through physical therapy.  
3. There is no medical or lay evidence showing that any left 
hip disorder may be associated with the veteran's period of 
active duty service.

4. The veteran's post-operative shoulder impingement syndrome 
with rotator cuff syndrome is manifested by minimal symptoms 
of pain with full range of motion and no evidence of 
degenerative joint disease.  

5.  The veteran's post-operative residuals of medial 
meniscectomy, right knee, are productive of no more than mild 
impairment with evidence of degenerative joint disease.  

CONCLUSIONS OF LAW

1. The veteran's left hip disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5107 (West 1991); 38 C.F.R. § 3.303 (2001).

2. The criteria for an evaluation in excess of 10 percent 
rating for post-operative right (minor) shoulder impingement 
syndrome with rotator cuff syndrome have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 
Diagnostic Codes 5201, 5202, 5203 (2001).

3. The criteria for an evaluation in excess of 20 percent for 
post-operative residuals, medial meniscectomy, right knee 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.10, 4.40, 4.45, Diagnostic Codes 5257-5259 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Essentially, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  
While the veteran and his representative were not formally 
informed of the new regulations, pursuant to the Board's 
remand dated in February 1997, all necessary development for 
an equitable determination has been conducted.  

Specifically, a VA examination was performed in October 1997 
that addressed the veteran's disabilities associated with his 
current claims.  The examiner also included De Luca 
considerations related to his orthopedic disorders per the 
directives of the remand.  See DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).  Further, the veteran had 
identified outpatient records, which are also now part of his 
claims folder.  Moreover, the RO provided the veteran with a 
supplemental statement of the case (SSOC) and notice of the 
latest rating decision.  Lastly, the veteran's period of 
active service was verified.  Thus, overall, the Board has 
determined that all possible development has been completed 
for this veteran's claims.  

I.	Factual Background

On review of the veteran's service medical records, a medical 
entry dated in August 1989 discloses adductor strain of the 
left hip versus avulsion fracture.  Strength of the left hip 
was normal; a positive Faber's test was indicated.  In a 
March 1991 medical entry, tenderness and full range of motion 
in the left hip are noted.  Included in a June 1991 medical 
record are complaints of chronic left hip pain.  The medical 
report discloses no bony abnormality in the hip area.  

Also included in the veteran's service medical records is a 
September 1991 medical entry in which the veteran's history 
of left hip pain is noted.  The veteran at that time 
complained of a popping sensation of the left hip.  The 
diagnosis was left hip click with positive Faber's; the x-ray 
study was normal.  In a medical record dated in October 1991, 
the veteran complained of a sudden onset of hip pain in 
conjunction with his low back pain.  Also, in a November 1991 
report, the veteran complained of severe pain in the left 
hip.  In an April 1992 entry, it is noted that the hip was 
much improved.  In a May 1992 retirement examination, it is 
noted that the veteran had chronic back and hip pain and a 
history of degenerative joint disease in the left hip.  

The record further reveals that in October 1992, the veteran 
fell off a horse and hurt his lower back.  There was nothing 
noted as to the hip and there were no broken bones as a 
result of the fall.  

VA examination done in March 1993 revealed that a 1991 x-ray 
study was negative for any pertinent findings related to the 
hip.  The veteran contended at that time that he was injured 
in Vietnam and experienced pain while stationed in Germany 
when the hip separated from the socket.  He stated that he 
was told he had tendonitis or left hip strain.  The examiner 
noted no residual disability.  

In an August 1993 rating decision, the RO granted service 
connection for post-operative residuals, right shoulder 
impingement syndrome and granted a noncompensable evaluation 
based on slight limitation in range of motion.  That decision 
was based on a football injury during service and a diagnosis 
of tendinitis.  In 1992, a right acromioplasty was performed.  
Clinical findings from VA examination conducted in March 1993 
revealed a well-healed scar resulting from prior surgery and 
residuals with intermittent discomfort.  Normal alignment was 
noted on a contemporaneous x-day study.  

In that rating decision, the RO also granted service 
connection for post-operative residuals, medial meniscectomy 
of the right knee and assigned a 10 percent evaluation.  That 
decision was based on a fall the veteran had in 1980 and 
subsequent meniscectomy due to a tear in the right knee.  

VA x-ray study in October 1993 revealed a normal right knee, 
other than mild spurring.  VA outpatient record dated in 
October 1993 discloses complaints of right knee medial joint 
pain, buckling, and instability.  The examiner noted medial 
joint pain, crepitus, status post meniscectomy.  

In a private hospital report dated in July 1994, it is noted 
that the veteran was admitted for a surgical procedure 
related to his rotator cuff syndrome of the right shoulder.  
Noted in his past medical history is a prior procedure 
involving a resection of the distal end of the clavicle in 
January 1992.  At the time of the 1994 surgery, the veteran 
complained of pain on motion.  Flexion was to 160 degrees, 
abduction 160 degrees, and external rotation 4 degrees.  
Noted are positive impingement and pain with palpation over 
the biceps, tenderness, and 4 out of 5 weakness without 
abduction of the shoulder.  

In the veteran's statement dated in January 1995, he alleged 
that during a prior VA examination, the examiner discussed 
several options to treat his right knee, which included total 
knee replacement, anti-inflammatory drugs, or grinding the 
bones of the knee.  The veteran stated that he was told that 
a total replacement was inevitable.  The veteran chose to 
take medication over surgery.  

During his personal hearing in March 1995, the veteran 
indicated that his left hip pain is apparently related to his 
service-connected low back disability.  Transcript (T.) at 2.  
He testified that during one particular incident when loading 
the dishwasher, he exacerbated his back and his left hip pain 
and spasms occurred at the same time.  (T.) at 4.  As to the 
right shoulder, the veteran indicated that prior to any 
surgery, he was limited in his ability to raise his arm and 
that when he did raise it too far, he experienced pain.  (T.) 
at 11.  After surgery, his symptoms improved.  (T.) at 12.  
The veteran stated that he was requesting a 20 percent 
evaluation for his right shoulder disability.  (T.) at 13.

When questioned about symptoms associated with his right 
knee, the veteran testified that physicians have indicated 
that there is bone rubbing on bone, which causes pain.  (T.) 
at 19, 20.  He also stated that the right knee is always 
swollen and that there is a loss of joint space.  (T.) at 20.  
He has had three surgeries on his knee, including a 
meniscectomy, but it has been recommended that he undergo a 
total knee replacement.  (T.) at 20.  The veteran testified 
that he takes Motrin for the pain and wears a brace when he 
walks.  (T.) at 21, 22.  He also said the knee gives away 
about twice a week.  (T.) at 23.  

The veteran's spouse provided a lay statement dated in March 
1995 attesting to the difficulties the veteran experienced as 
a result of his left hip pain.  She stated that certain tasks 
that involved his back also aggravated his left hip.  

In May 1995, the veteran underwent a bone scan of the 
bilateral hips, at which time the findings related to the hip 
joints were normal.  

In the Hearing Officer's decision dated in October 1995, an 
increased evaluation from zero percent to 10 percent for the 
veteran's right shoulder disability was granted based on 
clinical findings of post-operative residuals of pain, mild 
weakness, and mild limitation of motion.  The increased 
rating was pursuant to the rating criteria under Diagnostic 
Code 5203 and is effective from November 1, 1992, the day 
following discharge from service.  

On VA examination in March 1996, the examiner noted the 
veteran's lower back disability, including some left-sided 
neurologic symptoms in the upper thigh and buttocks region.  
Included in the medical findings was a negative supine and 
seated straight leg sign bilaterally.  

In private records dated in 1996, the veteran complained of 
left hip pain.  In a May 1996 assessment, it is noted that 
the veteran had degenerative joint disease of various joints, 
including the hip with cervical radiculopathy and the knees.  
In another record dated in May 1996, the physician reported 
findings from a Magnetic Resonance Imaging (MRI) that there 
was an apparent partial tear in the rotator cuff creating 
significant impingement syndrome.  The veteran was then 
scheduled for surgery.  

In a June 1996 private orthopedic physician's statement, it 
is noted that during a prior orthopedic examination, the 
veteran was told that he eventually would need to undergo a 
total knee replacement.  The physician reviewed the veteran's 
record and observed that the veteran's right knee problems 
were related to degenerative joint disease and not to a fall 
he recently had taken that resulted in contusions.  In a 
December 1996 record, pain in the left lateral hip is noted, 
improved with taking Motrin.  

VA medical records dated in 1996 reveal the veteran's history 
of right shoulder problems and pending surgery.  At that 
time, flexion of the right shoulder was at 90 degrees; 
external rotation at 40 degrees; internal rotation at 
62 degrees; and abduction at 65 degrees.  Noted was intense 
pain on motion and parascapular atrophy.

During a Travel Board hearing in October 1996, the veteran 
testified that surgery on the right shoulder reduced the 
pain.  (T.) at 9.  When he attempts to lift the shoulder or 
carry anything, he experiences pain.  (T.) at 9.  Any weight 
or motion of the right shoulder produces pain.  (T.) at 10.  

When asked about his right knee, the veteran testified that 
the on any flexed position of the knee, he cannot straighten 
it out fully. (T.) at 10.  Within five minutes of sitting, he 
has considerable right knee pain.  (T.) at 11.  If he sits 
for an extended period of time, he is unable to walk 
afterwards until he massages the knee for a while.  (T.) at 
11.  When questioned about any follow-up regarding a total 
knee replacement, the veteran stated that he has had the 
right knee problem since 1983 and it keeps getting worse.  
(T.) at 12.  He is not ready for such a drastic change in 
lifestyle and has put off getting the surgery recommended to 
him.  (T.) at 12.  When he has pain, he uses heat and works 
the knee with his hands until he feels he can use it again.  
(T.) at 12.  He cannot squat easily and if he does, he cannot 
use the right leg to get back up. (T.) at 12.  

A physical therapy report dated in January 1997 related to 
low back pain reveals no radicular pain in the left lower 
extremity.  

The Board remanded these matters in February 1997.

VA x-ray studies conducted in October 1997 of the left hip 
reveal no degenerative changes and a normal left hip series.  
The findings associated with the right shoulder reveal no 
glenohumeral joint degenerative changes; resorption versus 
post-surgical resection of distal right clavicle was 
unchanged and no other bony abnormalities were noted.  
Clinical findings of the right knee revealed mild loss of 
medial compartment joint space, small medial osteophytes, and 
findings consistent with mild osteoarthritis.  

VA examination report dated in October 1997 discloses some 
soreness of the right shoulder without weakness, numbness, 
night pain or any significant loss of function.  On 
examination, the examiner noted a well-healed scar over the 
acromioclavicular joint.  Elevation was 180 degrees 
(flexion), external rotation at 70 degrees, internal rotation 
at 75 degrees, and abduction at 180 degrees.  There was no 
weakness in internal or external rotation, no deltoid or 
spinatus atrophy, and a negative impingement sign.  There was 
mild tenderness over the acromioclavicular joint with no 
fatigability of the muscles to resisted flexion and 
extension.  

Regarding the left hip, the veteran stated that he thought 
his left hip pain was related to his lower back and that when 
he was in traction and physical therapy for treatment of his 
lower back, his left hip pain disappeared.  Prior x-ray 
studies of the left hip were normal.  Examination of the left 
hip resulted in full range of motion in all planes without 
any weakness.  The examiner noted that all findings on motion 
did not suggest any hip pathology.  There was minimal 
tenderness in the buttocks region on the left side and over 
the greater trochanter.  

As to the right knee, the examiner noted the veteran's 
history of meniscectomy surgery.  Noted are complaints of 
flare-ups of pain, swelling, and stiffness when the veteran 
tries to do too many activities.  He veteran denied 
fatigability and weakness.  He reported that he takes Motrin 
for relief.  Range of motion was zero to 135 degrees.  There 
was evidence of crepitation with range of motion and the 
medial joint line and patellofemoral joint was tender.  
Collateral ligaments were stable; Lachman's was negative.  
The examiner stated that the veteran's disability should be 
assigned an additional 5-degree range of motion loss to the 
right knee for pain on use and flare-ups.  

II. Pertinent Law and Regulations

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).  Service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  

Under 38 C.F.R. § 4.10 (2001), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45 (2001).  Factors such as less movement than 
normal, more movement than normal, weakened movement, 
incoordination, pain on movement, swelling, or instability, 
are also to be considered.  Id.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40 (2001).  The examinations upon which the ratings are 
based must adequately describe the anatomical damage and 
functional loss with respect to these elements.  Id.  The 
functional loss may be due to pathology such as absence of 
bone or muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additionally, with any form of arthritis, painful motion is 
an important factor.  The involved joint should be tested for 
pain on both active and passive motion, while bearing weight 
and without, and if possible compared with the range of 
motion of the opposite, undamaged joint.  38 C.F.R. § 4.59 
(2001); cf. DeLuca v. Brown, 8 Vet. App. 202.

In cases where a diagnostic code provides for compensation 
based solely upon limitation of motion, the provisions 
contained in 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that, in addition to due 
consideration of these diagnostic codes, examinations upon 
which the rating codes are based must adequately address the 
extent of the functional loss due to pain "on use or during 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 205-206 
(1995).

The veteran's right shoulder impingement syndrome is 
currently assigned a 10 percent evaluation under Diagnostic 
Code 5203, pertaining to impairment of the clavicle or 
scapula.  38 C.F.R. § 4.71a.  That provision allows for a 
compensable rating for malunion of the clavicle or scapula, 
or for nonunion of the clavicle or scapula without loose 
movement (10 percent), and for dislocation of the clavicle or 
scapula, or for nonunion of the clavicle or scapula with 
loose movement (20 percent).  38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (2001).

In the August 1993 rating decision, the veteran's right 
shoulder disability was rated under Diagnostic Code 5201 for 
limitation of motion of the arm.  That code provides for a 
minimum of a 20 percent evaluation where limitation is at the 
shoulder level; for a 30 percent evaluation where the 
limitation affects midway between side and shoulder level; 
and a 40 percent evaluation for limitation to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2001).

Post-operative residuals, medial meniscectomy of the right 
knee is evaluated under Diagnostic Codes 5257-5259 (2001).  
Under Diagnostic Code 5257 for impairment of the knee with 
recurrent subluxation or lateral instability, a 10 percent 
evaluation is warranted for slight impairment, a 20 percent 
rating is merited for moderate impairment, and the maximum of 
30 percent is assigned for severe impairment.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.  Diagnostic Code 5259 
provides that symptomatic removal of semilunar cartilage will 
result in a 10 percent disability rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved is an 
original claim as opposed to a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Id., slip. op. at 9.  

The regulation does not require a separate rating for pain, 
but the impact of pain must be considered in making a rating 
determination.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997).

VA law states that upon careful consideration of all 
ascertainable and collected data, if a reasonable doubt 
arises concerning service origin, the degree of disability, 
or any other relevant matter, such doubt will be resolved in 
favor of the veteran.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2001).

III.	Analysis

The veteran claims entitlement to service connection for his 
left hip disorder based on an inservice injury or 
alternatively, he contends that his left hip disability is 
related to his service-connected lower back disability.  
Secondly, the veteran maintains that he is entitled to an 
evaluation in excess of the current 10 percent for his post-
operative right (minor) shoulder impingement syndrome with 
rotator cuff syndrome.  The Board addresses these claims 
separately below.


Service connection for left hip disorder 

At the outset, the Board notes that the veteran is not 
entitled to service connection either on a direct basis or on 
a secondary basis for his symptoms associated with the left 
hip.  The veteran initially claimed entitlement to service 
connection for degenerative joint disease of the left hip 
that resulted in chronic pain.  The veteran since then has 
alleged that disability of his left hip was the result of a 
soft tissue injury that occurred when he fell in service and 
hurt his lower back, for which he is currently service-
connected.  He maintains that pain radiates down his left leg 
and that at times, this has inhibited his ability to walk.

Nonetheless, in spite of the veteran's contentions, there are 
no clinical data to substantiate his service connection 
claim.  Notwithstanding that during service, the veteran was 
treated on occasion for symptoms variously described as left 
adduction muscle strain, impingement and inflammation, and 
left trochanteric bursitis, on no occasion during service or 
at anytime thereafter, have there been clinical findings to 
indicate residual chronic disability of the left hip.  The 
Board recognizes that on the report dated in May 1992 
associated with the veteran's retirement, the examiner noted 
a history of degenerative changes in the hip; however, there 
are no clinical records or relevant data to substantiate that 
statement.  The Board notes that a diagnosis based solely on 
the veteran's unsubstantiated history cannot form the basis 
of a valid claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).

While the veteran continues to date to voice left hip pain, 
there are no objective records to substantiate his complaints 
such that he would be entitled to service connection for any 
left hip disorder.  As noted above, post-service records 
reveal generally findings of a normal left hip with 
occasional complaints of pain, generally associated with the 
use of his lower back.  The Board notes that in the latest 
rating decision of record in July 1998, the RO increased the 
evaluation for the veteran's service-connected lower back 
disability to a 20 percent evaluation under Diagnostic Codes 
5295-5293 (2001).  Such increase was based on episodes of 
recurring attacks of moderate intervertebral disc syndrome.  
The veteran's complaints associated with his lower back 
include radiating pain around the left buttocks and the outer 
aspect of the left hip.  

During the most recent VA examination in October 1997 
reported earlier, the examiner noted that the veteran has 
minimally positive straight leg sign on the left with pain in 
the buttocks and down the left leg, which reproduced his hip 
pain.  As noted in medical records reported herein, through 
physical therapy for the veteran's lower back problems, his 
left hip symptoms improve.  In view of no pathology 
attributable to a left hip disability, and no findings of 
weakness or numbness or neurologic deficits in the bilateral 
lower extremities, the Board concludes that symptoms 
associated with the left hip have been encompassed in the 
evaluation for the lower back.

Moreover, neither the veteran, his representative, nor any 
lay person is qualified to attest to make a medical diagnosis 
or to relate a medical disorder to an inservice injury or 
treatment.  See Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992).  Therefore, the veteran's own statements or those of 
his spouse or representative do not constitute competent 
evidence for the purpose of establishing service connection.  

Thus, in light of the above findings, and the lack of 
clinical data to support chronic disability of the left hip 
associated with the veteran's period of service, any post-
service left hip disorder does not warrant entitlement to 
service connection.  In this vein, the Board notes that pain 
alone, without a diagnosis of an underlying malady or 
disorder, does not in and of itself constitute a disability 
for which service connection may be granted.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999); Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  Further, given the 
recent increase in the rating for the veteran's service-
connected lower back to include symptoms associated with left 
hip pain, there is no basis to grant service connection 
otherwise for a left hip disorder.  There is no reasonable 
doubt in this matter, and thus, the Board concludes that 
service connection for the veteran's left hip disorder must 
necessarily be denied.  See supra 38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.

Increased rating for right shoulder disability 

This veteran claims that he is entitled to a 20 percent 
rating for his post-operative residual of right shoulder 
impingement syndrome.  As noted above, the veteran's right 
shoulder disability was originally evaluated as 
noncompensable pursuant to Diagnostic Code 5201, where the 
minimum rating available is 20 percent related to limitation 
of motion.  Currently, post-operative residuals of right 
shoulder impingement syndrome are rated at 10 percent under 
Diagnostic Code 5203 due to evidence of mild weakness and 
limitation of motion.  See supra 38 C.F.R. § 4.71a, 
Diagnostic Codes, 5201, 5203.  

At the outset, the Board notes that the veteran's right 
shoulder disability does not warrant more than the current 10 
percent assigned under Diagnostic Code 5203.  Moreover, the 
veteran's post-operative residuals of right shoulder 
impingement syndrome do not warrant the minimum rating of 
20 percent under Diagnostic Code 5201, in view of the 
clinical findings associated with his claims folder.  
Further, Diagnostic Code 5202 is not for application under 
these facts, because there are no data of malunion of the 
humerus.  38 C.F.R. § 4.71a, Diagnostic Code 5202.  

The Board has reviewed the veteran's record in its entirety 
and concludes that there are no clinical data to support more 
than minimal symptomatology associated with the veteran's 
right shoulder disability.  See Fenderson v. West, at 119.  
Based upon post-surgical residuals of the right shoulder, the 
Hearing Officer granted an increased evaluation in October 
1995 from a zero percent rating to the current 10 rating.  
That increase was premised on residuals of pain, mild 
weakness, and mild limitation of motion.  More recently, as 
indicated above, during the 1997 VA examination, the examiner 
noted no glenohumeral joint degenerative changes; resorption 
versus post-surgical resection of distal right clavicle were 
unchanged and there were no other bony abnormalities.

While there was evidence of some soreness of the right 
shoulder, there were no clinical data to substantiate 
weakness, numbness, night pain, or any significant loss of 
function.  Other than a well-healed scar over the 
acromioclavicular joint, there was no weakness in internal or 
external rotation, no deltoid or spinatus atrophy, and a 
negative impingement sign.  Nothing more than mild tenderness 
was evident over the acromioclavicular joint.  See supra 
38 C.F.R. §§ 4.10, 4.40, 4.45.  

Thus, in spite of the veteran's contentions that he has a 
loss of function in his right shoulder, the medical evidence 
of record speaks otherwise.  He has full range of motion with 
no more than minimal symptoms associated with his post-
operative right shoulder impingement syndrome.  Moreover, 
there are no indications of degenerative changes and post-
surgical resection of the distal right clavicle remains 
unchanged.  

Under these factual circumstances, there is no question as to 
which of two evaluations applies to the veteran's disability.  
The clinical and lay evidence of record does not provide an 
avenue for an evaluation higher than that currently assigned.  
In other words, the veteran's right shoulder disability 
picture does not more nearly approximate the criteria 
required for a higher rating under any of the Diagnostic 
Codes noted above.  Thus, the evidence of record 
preponderates against an increased evaluation for post-
operative residuals of right shoulder impingement syndrome.  
38 C.F.R. § 4.7 (2001).

Increased evaluation for post-operative residuals, right knee

This veteran contends that he continues to have pain and 
limitation of motion of the right knee and that he has been 
told he needs a total knee replacement.  At the outset, the 
Board notes that the current 20 percent rating adequately 
addresses the veteran's complaints of pain on movement, 
swelling, and limitations in his ability to function.  As 
noted herein, the clinical data of record reveal that the 
veteran's right knee post-surgery is productive of no more 
than mild impairment.  Surgical scars are well healed, the 
ligaments are stable, there is no significant effusion, and 
the veteran denies weakness or fatigability.  DeLuca v. 
Brown, 8 Vet. App. 202, 205-206.  

The Board recognizes the VA examiner's conclusion noted in 
the October 1997 report that the veteran's impairment 
associated with his right knee warrants additional 
compensation for flare-ups of pain on use.  The Board points 
out that subsequent to that examination finding, the RO 
increased the evaluation of the right knee from 10 percent to 
20 percent to compensate for symptoms associated with his 
degenerative joint disease of the right knee.  As stated 
earlier, the veteran denied any fatigability and weakness.  
Range of motion was zero to 135 degrees.  The Board notes 
that pursuant to 38 C.F.R. § 4.71, Plate II (2001), complete 
range of motion on flexion and extension is zero to 
140 degrees.  

Thus, in light of the clinical data of record, the veteran's 
post-operative residuals of the right knee are productive of 
no more impairment than what is encompassed within the 
current 20 percent evaluation.  In sum, there is no evidence 
to record to substantiate greater than moderate right knee 
disability.  

In determining disability compensation, the Board must 
consider all potential applicable regulations and laws 
relevant to the veteran's assertions and issues raised in the 
record, and state the reasons and bases used to support its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this light, the Board has considered the provisions of 
38 C.F.R. §§ 4.10, 4.40, and 4.45.  However, there is no 
pathology associated with the veteran's right knee to support 
functional impairment, weakened movement, incoordination, 
pain on movement, swelling, or instability, such that a 
greater evaluation under these factual circumstances is 
warranted.  

Moreover, the Board has considered any other potentially 
applicable rating codes in this case.  Nonetheless, other 
diagnostic codes pertinent to impairment of the right knee do 
not provide an avenue for an evaluation in excess of the 
current 20 percent.  Essentially, Diagnostic Codes 5260 and 
5261, which related to limitation of motion, do not offer an 
evaluation greater than 20 percent for the limitations and 
symptomatology associated with the veteran's right knee 
disability.  38 C.F.R. § 4.71, Diagnostic Codes 5260, 5261 
(2001).  To warrant 30 percent under Diagnostic Code 5260, 
there would need to be evidence of flexion limited to 
15 degrees.  38 C.F.R. § 4.71, Diagnostic Code 5260.  That is 
not the case herein.  To warrant 30 percent under Diagnostic 
Code 5261, the veteran would need to provide evidence of 
limitation on extension to 20 degrees.  Again, the evidence 
in this case does not substantiate such limitation.  
38 C.F.R. § 4.71, Diagnostic Code 5261.  
Therefore, given the above clinical findings of record, the 
evidence preponderates against an evaluation in excess of 
20 percent for the veteran's post-operative residuals, medial 
meniscectomy, right knee.  Overall, the veteran's disability 
picture does not approximate impairment greater than what is 
encompassed within the current 20 percent rating.  Thus, the 
veteran's claim is denied.  

ORDER

Service connection for left hip disorder is denied.

An evaluation in excess of 10 percent for post-operative 
right (minor) shoulder impingement syndrome with rotator cuff 
syndrome is denied.

An evaluation in excess of 20 percent for post-operative 
residuals, medial meniscectomy, right knee is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

